Citation Nr: 0116217	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  98-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for polycystic kidney 
disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel







INTRODUCTION

The veteran has active service from November 1987 to June 
1993.

This appeal arises from a September 1996 rating decision of 
the Roanoke, Virginia, Regional Office (RO) which denied 
entitlement to service connection for polycystic kidney 
disease.  The veteran appealed this determination.


FINDINGS OF FACT

1.  A preponderance of the medical evidence establishes that 
the veteran's polycystic kidney disease is 
congenital/familial in origin.

2.  The preponderance of the evidence indicates that any 
current polycystic kidney disease was not incurred or 
chronically aggravated by her military service.


CONCLUSION OF LAW

A polycystic kidney disease was not incurred or aggravated 
during the veteran's military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132 (West 1991 & Supp. 2000); 38 C.F.R. 
§§  3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was given a comprehensive physical examination in 
May 1987 in preparation for her entrance into active duty.  
She did not indicate any prior medical history of a kidney 
disorder and specifically denied any prior history of 
recurrent back pain.  On examination, her genito-urinary 
system was found to be normal.  

A review of her service medical records indicates that 
beginning in June 1988 the veteran made numerous complaints 
of abdominal and back pain.  In November 1988, the veteran 
complained of a pulling sensation in her kidney/abdomen area, 
bloody discharge, and painful urination.  The impressions 
were early pelvic inflammatory disease versus mittelschmerz.  
Other impressions/assessments for complaints of 
abdominal/back pain were acute enteritis (February 1989); 
non-specific vaginitis (September 1989); probable ovarian 
cysts (November 1989, and March 1990, November 1990); pain 
secondary to stress/psychological (February 1990); status 
post motor vehicle accident (February, April 1990); chronic 
pelvic pain and an increased risk for pelvic adhesive disease 
(April 1990); back/postural strain (May, December 1990, June 
1991); mechanical back pain (June, August, November, December 
1990, April 1991); unknown etiology (April, May 1991); back 
pain secondary to "D/D" (August 1991); viral 
gastroenteritis (July 1990, January, August 1991); 
dysmenorrhea (January 1991); lumbar herniated nucleus 
pulposus (June 1991); generalized myofascial pain (July 
1990); L5 radiculopathy (October 1991); lumbosacral sprain 
(December 1990); and recurrent pelvic pain (July 1990).

The veteran underwent pelvic/abdominal ultrasound 
examinations in July 1990, November 1990, and May 1991.  The 
results of these studies failed to indicate any abnormality 
with the veteran's kidneys.  Low back computerized tomography 
(CT) scan in June 1991 and magnetic resonance image (MRI) in 
September 1991 also failed to detect any kidney problems.  A 
laparoscopy of September 1990 found abdominal adhesions and a 
right ovarian cyst.  There was no findings related to the 
kidneys.

A Medical Evaluation Board conducted a physical examination 
of the veteran in August 1992.  Her medical history included 
a motor vehicle accident in November 1989 with subsequent 
complaints of low back and right leg pain.  It was also noted 
that a cyst had been removed from her right ovary in October 
1990.  The diagnoses included chronic mechanical low back 
pain with the degree of disability apparently out of 
proportion to physical findings.  In September 1992, the 
Medical Evaluation Board determined that the veteran suffered 
with chronic mechanical back pain that had not existed prior 
to military service.  The veteran filed a response in 
November 1992 in which she indicated that her chronic back 
pain had begun after a November 1989 motor vehicle accident.  
She asserted that she did not have a full range of back 
motion and that she experienced pain with any motion.  She 
also claimed that this back pain had been exacerbated by a 
motor vehicle accident in September 1992.  A lay statement 
from a fellow service member dated in November 1992 
corroborated her claim that the medical problems in general, 
and specifically her back pain, started after a motor vehicle 
accident in November 1989.

A letter from a physician's assistant dated in January 1993 
recounted the veteran's military medical history.  It was 
noted that this individual had first seen the veteran in 
April 1991 with complaints that included low back pain that 
radiated into the lower right extremity.  The initial 
diagnosis, based on poor quality X-rays, was low back pain of 
questionable etiology.  Subsequent X-rays of the kidneys, 
ureter and bladder found calcific flecks in her duodenum and 
stomach that were determined to be medicinal in origin.  No 
kidney disorder was diagnosed.  A low back X-ray of May 1991 
reportedly indicated sacralization and a CT scan of June 1991 
found bulging L5-S1 nucleus pulposus with minimal herniation.  
The diagnosis was low back pain probably secondary to L5-S1 
bulging disc.

The veteran was afforded a psychiatric consultation in March 
1993.  Her medical history was noted to include a motor 
vehicle accident with subsequent complaints of pain that were 
not relieved by treatment.  The assessments included 
somatoform pain disorder.  

The veteran's Department of Defense (DD) Form 214 indicated 
that she was discharged from active service with the U. S. 
Army on June 14, 1993.  This form indicated that she was 
placed on the temporary disability retired list.  
Corresponding records note that her separation from service 
was due to somatoform pain and dysthymic disorders.

A Department of Veterans Affairs (VA) Form 21-526 
(Application for Compensation or Pension) was filed by the 
veteran in late June 1993.  She claimed that multiple 
disabilities were incurred as a result of her military 
service, to include back pain.  However, she did not 
specifically indicate that a kidney disease had been incurred 
or aggravated by her military service.  By rating decision of 
September 1993, the veteran was awarded service connection 
for somatoform pain disorder with dysthymia, residuals of a 
lumbosacral injury with bulging disc at the L5-S1 level, and 
postoperative residuals of a right ovarian cyst.

The veteran received a urology consultation from the U. S. 
Navy in July 1994 after findings of minimal microhematuria.  
She complained of intermittent right flank pain over the 
prior two months.  The veteran also noted a family history of 
renal failure in her mother and polycystic kidney disease 
with her brother.  The impression was minimal microhematuria 
with right flank pain.  The veteran was referred for an 
ultrasound study.  

In late July 1994, the veteran was given a military MRI based 
on a history of "intolerable" back pain.  The MRI was 
negative regarding the lumbar spine.  The study did, however, 
find a large cystic mass in the right lower quadrant which 
could represent a large cyst from the lower pole of the right 
kidney.  An abdominal ultrasound study conducted in late July 
1994 found innumerable cysts on both the right and left 
kidneys.  It was opined that these findings were very 
suspicious for adult polycystic renal disease.  An August 
1994 CT scan found multiple cystic lesions within the kidneys 
compatible with a history of polycystic disease.

A military outpatient record of August 1994 reported that an 
ultrasound study had found multiple small cysts in normal 
size kidneys.  It was noted that a back MRI had also raised 
questions of a large right renal cyst that was not seen on 
the ultrasound study.  The impression was highly suspicious 
polycystic kidney.  A cystoscopy and bilateral retrograde 
injection study conducted in late September 1994 revealed a 
slight dilatation of the upper pole calyx of the right 
kidney.  However, it was determined that the rest of the 
right kidney and the left kidney drained in a normal fashion.  

During an outpatient visit in September 1994 to evaluate a 
possible ovarian cyst, the veteran asserted that she had a 
long history of low back pain and polycystic kidneys.  The 
veteran was provided an orthopedic consultation in October 
1994 for evaluation of her complaints of pain in multiple 
locations.  The assessment was no organic findings to explain 
areas of pain to include pain in her back.  

A private urologist record of September 1994 noted the 
veteran's complaints of bilateral flank pain.  The veteran 
claimed that she had been seen by the "Navy" for these 
complaints and it was indicated that she had large polycystic 
kidney disease on both sides.  On examination, the veteran's 
abdomen was soft and non-tender.  A private retrograde 
injection study of September 1994 noted an impression of 
probable left lower renal mass and regular crossing of the 
right kidney with relative consistent hydronephrosis 
involving the right kidney.  A follow-up outpatient record 
noted that the veteran had a low grade obstruction of the 
upper pole of the right kidney due to a cyst.  She asserted 
that she had continuous flank pain, and the examiner 
indicated that "needling" of the cyst was to be considered 
in order to help this pain.  She was advised to see a 
nephrologist for management of her kidney disease.

A military outpatient record of January 1995 noted that the 
veteran had complained of bilateral flank pain since May 
1994.  She reportedly had a history of polycystic kidney 
disease, as did her mother and brother.  On examination, her 
abdomen was soft with mild left side tenderness.  The 
impression was familial polycystic kidney disease.

An August 1995 VA psychiatric examination noted a history of 
polycystic renal disease since August 1994.

The veteran was afforded a VA genito-urinary examination in 
April 1996.  This examiner noted that the veteran had a 
history of polycystic kidney disease since 1994 when she 
developed low back pain.  After a review of the veteran's 
medical records, the examiner indicated that there was no 
massive obstruction of the right renal pelvis, and only a 
mild dilatation of the upper pole calyx of the right kidney.  
The veteran complained of right flank pain and, on 
examination, there was tenderness in the right flank.  
Urinalysis conducted in June 1996 was negative.  The examiner 
opined the results were a "clean" urinalysis.  The 
diagnoses were bilateral polycystic kidney with a normal 
urinalysis and normal vital signs, and complaint of right 
flank pain.

In her notice of disagreement (NOD), the veteran alleged that 
her service medical records "clearly" show that she was 
seen for symptoms of polycystic kidney disease.  She 
indicated that during her military service she was treated 
for urinary tract infections and back pain.  The veteran 
implied that her kidney disease was not diagnosed, as the 
medical procedures performed "as a diagnostic tool" were 
more concentrated on her back and spine, thereby not focusing 
on her kidneys.

Attached to the NOD was a letter from Betty P.-Y. Yeh, M.D., 
the veteran's private nephrologist, dated in February 1997.  
This physician indicated that she had treated the veteran 
since November 1994.  Dr. Yeh commented:

[The veteran] was found, on renal 
ultrasound, to have polycystic kidney 
disease prior to her leaving the military 
in 1993.  This is a hereditary disease 
which she was born with.  She is 
asymptomatic in reference of her 
polycystic disease at this time, but can 
be expected to have problems with 
deterioration of renal function later in 
life.

In her substantive appeal of June 1998, the veteran 
acknowledged that her kidney disease was not diagnosed during 
her military service.  She asserted, however, that she 
suffered urinary tract infections and constant back pain 
during her military service, and these symptoms were 
indications that she had a kidney disease at that time.  She 
claimed that she would soon be submitting a medical opinion 
that would link her current kidney disease with the incidents 
in her military service.  The veteran argued that she was 
entitled to service connection for her kidney disease under 
the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.303(d).

In April 1998, the veteran requested that VA provide her with 
a copy of her complete service medical records.  She 
indicated that these records were needed so that she could 
obtain an opinion from her physician linking her kidney 
disease to her military service.  Copies of these records 
were forwarded to the veteran in October 1998.  In November 
1998, the veteran requested that her claim be held in 
abeyance while she sought additional supporting evidence for 
her claim.  Finally, this case was referred to the veteran's 
representative for preparation of a VA Form 646 (Statement of 
Accredited Representative).  The representative acknowledged 
that it had been over one year since the veteran's request 
that her case be held in abeyance and had not filed any 
additional medical evidence.  It appears that the 
representative contended that the veteran's kidney disease 
was entitled to service connection under the provisions of 
38 C.F.R. §§ 3.307, 3.309(a), 4.3, and VAOPGPREC 1-90.

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C. § 5103A (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 
2097-98 (2000)).  It is recognized by the Board the 
provisions of 38 U.S.C. § 5103A (duty to assist) did not 
become effective until the fall of 2000, after the statement 
of the case (SOC) in this case was issued by the RO.  
Obviously, the RO did not have the opportunity to apply these 
provisions to the current case.  However, the development 
conducted by the RO in this case fully meets the requirements 
of the old provisions of 38 U.S.C.A. § 5107 (West 1991) as 
well as the new provisions of 38 U.S.C. § 5103A.  The RO also 
appears to have complied with notification requirements of 
38 U.S.C. § 5103A(b)(2) in its SOC of May 1998, especially in 
light of the veteran's letter of June 1998 in which she 
indicated the understanding that she needed to submit a 
medical opinion establishing a nexus with her military 
service.  

The Board finds that all records pertinent to the claim of 
entitlement to service connection for polycystic kidney 
disease in the possession of the Federal government have been 
obtained, to include service medical records, post-service 
military medical records, and VA medical records.  The 
veteran has not alleged that she is currently in receipt of 
Social Security Administration (SSA) benefits or Workers' 
Compensation, nor that any other outstanding records are in 
the possession of the U. S. Government.  In addition, the 
record is clear that the veteran has received copies of the 
service medical records in her claims file, and she has not 
indicated that these records are incomplete.  The veteran has 
not requested a hearing before VA, even after she was 
presented with this opportunity in the substantive appeal (VA 
Form 9) received in June 1998.  Finally, the veteran was 
afforded a VA compensation examination (genito-urinary) in 
regards to the current claim for service connection in April 
1996.  This examiner provided evidence/opinion on the 
veteran's current kidney disability and the date of its 
onset.  While this examiner did not specifically discuss the 
veteran's military service, it appears that the examiner did 
in fact review the prior medical history based on her 
references to diagnostic testing conducted years before.  
Therefore, this examination is fully adequate for providing 
evidence regarding the existence and etiology of any current 
kidney disorder.

It is noted that Dr. Yeh provided medical opinions on the 
veteran's kidney disorder in a letter of February 1997.  She 
indicated that she had treated the veteran since November 
1994, but failed to provide copies of the actual treatment 
records.  However, the Board finds that further development 
of the treatment records of Dr. Yeh would provide no 
reasonable possibility of aiding in the substantiation of the 
veteran's claim.  Obviously, Dr. Yeh would have access and 
knowledge of the contents of her treatment records.  Based on 
this treatment, Dr. Yeh has provided opinions on the 
existence and etiology of the veteran's current kidney 
disorder.  Even if the Board had access to these treatment 
records, it could not base any medical opinion on them other 
than that provided by Dr. Yeh.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  As Dr. Yeh has provided her opinions 
based on these private treatment records, development of 
actual copies of these treatment records would serve no 
useful purpose, even under the requirements of the new 
legislation.

In April 1998, the veteran indicated that she was seeking a 
medical opinion, based on her service medical records, that 
would establish her current kidney disability was related to 
her military service.  She asked that her case be held in 
abeyance until she could submit such an opinion.  The RO held 
this case from April 1998 to December 1999 without any 
further submission from the veteran.  Her representative 
acknowledged in the December 1999 VA Form 646 that the 
veteran had still not obtained such a medical opinion.  The 
Board finds that VA has provided all reasonable assistance to 
the veteran in her quest to obtain a medical nexus regarding 
her current claim, to include a compensation examination in 
April 1996 and copies of her service medical records in 
October 1998.  She was notified by letter that her case was 
being referred to the Board for consideration.  She did not 
indicate that she wished for further abeyance or that it was 
likely that further medical evidence would be forth coming in 
the near future.  Thus, the Board finds that it is 
appropriate to consider this case at the present time.

Based on the above analysis, and as the veteran has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they pre-existed service.  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

A veteran who serves for six months or more will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed prior 
thereto.  38 U.S.C.A. §§ 1111, 1132.

Only such conditions as are recorded in examination reports 
are to be considered as noted.  History of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest are of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b).

VA General Counsel held in VAOPGCPREC 67-90; 55 Fed.Reg. 
43253 (1990), that a hereditary disease does not always rebut 
the presumption of soundness.  Service connection may be 
granted for a hereditary disease which either first manifests 
itself during active service or which pre-existed active 
service and progressed at an abnormally high rate during 
active service.  The General Counsel further held in 
VAOPGPREC 82-90; 56 Fed.Reg. 45711 (1990), that congenital or 
developmental defects may not be service-connected because 
such defects are not diseases or injuries under the law.  
However, service connection may be granted for a disease of 
congenital, hereditary, or familial origin.  Service 
connection will be warranted if the evidence as a whole 
establishes that the familial disease was incurred or 
aggravated during active service within the meaning of VA law 
or regulation.

Kidney calculi, cardiovascular-renal disease (to include 
hypertension), and nephritis may be presumed to have been 
incurred during active service if these diseases manifest 
themselves to a degree of 10 percent (or more) disabling 
within one year from the date of the veteran's separation 
from military service.  38 C.F.R. § 3.307(a)(3), 3.309(a).

The medical evidence is overwhelming that the veteran's 
current kidney disorder, polycystic kidney disease, is the 
result of a congenital/familial disease.  This was indicated 
by the histories reported in the post-service military 
medical records and physicians' opinions in January 1995 and 
February 1997.  The veteran has not alleged that her current 
kidney disease is not congenital/familial in origin.  
However, she has contended that her symptoms of back and 
abdominal pain during active service were indications that 
she initially suffered with this disease while on active 
duty.  It appears that based on the reported post-service 
medical histories that the veteran has asserted to her 
healthcare providers that she had been diagnosed with 
polycystic kidney disease while in active service.  While the 
veteran is competent to provide evidence on injury and 
symptoms, she is not competent to provide a diagnosis or 
etiology.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).  
In addition, the Board cannot base its decisions on its own 
unsubstantiated medical opinion.  Colvin.  Only a qualified 
medical professional can provide evidence on the diagnosis or 
etiology of the veteran's current kidney disease.

The Board acknowledges that the May 1987 entrance examination 
found the appellant's genito-urinary system, to include her 
kidneys, to be normal.  There is no indication anywhere in 
the record that she had any medical history of a kidney 
disease prior to her military service.  Thus, under 
38 U.S.C.A. §§ 1111 and 1132 it must be presumed that her 
polycystic kidney disease did not exist upon her entrance 
into active service.

However, there is no medical diagnosis or opinion from the 
veteran's period of active service to indicate that she 
suffered with a kidney disease in-service.  Her service 
medical records are replete with complaints of abdominal and 
back pain.  These complaints were consistently associated 
with sources other than her kidneys.  These diagnoses were 
not just based on medical examination and opinion, but also 
on diagnostic testing to include urinalysis, X-rays, CT 
scans, MRI's, and laparoscopy.  In fact, during her military 
service, the veteran herself associated her complaints of 
pain to her motor vehicle accidents.  The veteran has claimed 
that one of the indications of her in-service kidney disease 
was chronic urinary tract infections.  A review of the 
service medical records indicates that she received multiple 
urinalysis studies.  There is not, however, even one single 
diagnosis or assessment of any urinary tract infection/kidney 
disorder at any time during her active service.

The first diagnosis for any type of kidney disorder is in a 
post-service military outpatient record of July 1994.  This 
diagnosis was based on the veteran's complaints of "flank" 
pain beginning in May 1994, after separation from active 
duty, laboratory findings of blood in her urine, and 
diagnostic testing consisting of an MRI of her back and 
abdominal CT scan and ultrasound.  The latter diagnostic 
testing noted multiple cysts on her kidneys.  

The veteran's complaints of pain that began in May 1994 are 
significant in that these complaints appear to be different 
than the back pain reported during her active service.  
During her military service, she predominately complained of 
back pain during movement that would radiate into her right 
buttock and leg.  The record shows that these complaints were 
medically associated with her "back."  In addition, her in-
service complaints of abdominal pain were usually accompanied 
by other gynecological system symptoms.  These symptoms of 
pain were never associated with or described as "flank" 
pain.  However, the postsevrice complaints beginning in 
July/August 1994 were consistently associated by the post-
service military (July 1994, January 1995), private 
(September 1994), and VA (April 1996) examiners with her 
"flank."  This pain was initially reported by the veteran 
to be intermittent, and later to be constant.  She did not 
indicate that this pain was in anyway associated with her 
movement or accompanied by other symptoms associated with her 
gynecological system.  The veteran herself was apparently 
able during her outpatient examinations in July 1994 and 
January 1995 to disassociate her symptoms of "flank" pain, 
reported by her to have begun in May 1994, from previous 
symptoms of pain.  Thus, the preponderance of the veteran's 
own contemporaneous complaints and the examiners' findings on 
physical examination, indicate that a new set of 
symptomatology began approximately in May 1994.  While the 
veteran later appears to contend that her symptoms of pain 
before and after May 1994 were similar, the probative value 
of these claims are outweighed by the greater trustworthiness 
of contemporaneous statements presented to physicians in an 
attempt to secure relief from ongoing disability.  Cf. 
Federal Rules of Evidence 803(4).

In addition, diagnostic testing conducted during her military 
service provides medical evidence that polycystic kidneys 
were not clinically manifest until after her separation.  The 
veteran received multiple diagnostic tests during active 
service to include MRI's, CT Scans, ultrasounds, and 
laparoscopy of either her low back or abdomen.  Additionally, 
in 1991 a kidney, ureter and bladder study was performed 
without evidence of polycystic kidneys.  Indeed, none of 
these reports indicated any kidney abnormalities.  The 
appellant has argued that these studies would not reveal any 
kidney disease as the examiners were primarily concerned with 
other medical problems.  However, the MRI conducted in July 
1994 clearly indicated that it was done in connection with a 
review of her low back, not her kidneys.  This MRI still 
found abnormalities with the kidneys.  The Board finds it 
would be highly unlikely and medically unethical that 
diagnostic testing conducted during military service would 
not report abnormalities associated with other organs or 
structures, even if these organs and structures were not 
associated with primary treatment.  The diagnostic evidence 
during service does not indicate abnormalities with the 
veteran's kidneys that were first noted on similar diagnostic 
studies beginning in July 1994.  Indeed, it bears repeating 
that the 1991 kidney, ureter and bladder study did not find 
any evidence of polycystic kidney disease.

The preponderance of the medical examiners who have discussed 
the onset of the veteran's polycystic kidney disorder have 
determined that it first became clinically manifest in 1994, 
with her post-service military physicians indicating that 
symptoms began in May 1994.  This included a VA compensation 
examiner in April 1996 that presumably had access to the 
veteran's complete medical records.  Thus, the preponderance 
of the medical opinions are against finding that polycystic 
kidney disease began during her active service.  The May 1994 
date of onset is within one year of her separation from 
active service in June 1993.  However, polycystic kidney 
disease is not a chronic disease under 38 C.F.R. § 3.309(a) 
that can be awarded presumptive service connection.  In 
addition, there is no medical evidence or opinion that has 
associated this disorder with hypertension, nephritis, or 
kidney calculi (stones).  While the private medical records 
of September 1994 indicated that the veteran's right kidney 
had a low grade obstruction, this obstruction was clearly 
attributed to a cyst and not a stone.  Therefore, presumptive 
service connection is not warranted for the veteran's current 
kidney disease.

Finally, the veteran has submitted an opinion dated in 
February 1997 from a private nephrologist, Dr. Yeh, who 
attributes her polycystic kidney disease to her military 
service.  A close and literal reading of this opinion does 
not make such a connection.  This physician indicated that 
she had not seen the veteran prior to November 1994.  She 
notes that the veteran's polycystic kidney disease was first 
"found" on a military renal ultrasound conducted prior to 
1993.  This assertion has no support in the objective 
evidence of record.  There is no indication in the military 
ultrasound reports prior to June 1993 that there were cysts 
on the veteran's kidneys.  As noted above, the veteran has 
been provided copies of the service medical records contained 
in her claims file and she has not indicated that these 
records are incomplete.  It therefore must be concluded that 
Dr. Yeh based this comment on the own veteran's recited 
medical history.  VA is not required to accept medical 
conclusions based solely on a claimant's recited medical 
history.  West v. Brown, 7 Vet. App. 70, 77 (1994) quoting 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992), (VA is not 
required to accept a diagnosis "[j]ust because a physician 
or other health care professional accepted the appellant's 
(inaccurate) description of his military experiences as 
credible").  In the current case, the recited medical 
history is not corroborated by the contemporaneous medical 
evidence.

Based on the above analysis, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
polycystic kidney disease did not develop, nor was it 
incurred or aggravated during her military service.  This 
evidence includes medical opinions establishing that this 
disease is congenital/familial in origin but did not become 
manifest until May 1994, many months after her separation 
from the military.  These medical opinions are supported by 
in-service diagnostic testing and the veteran's own 
description of the onset and type of symptomatology.  

The representative has argued that the General Counsel's 
decision in VAOPGPREC 1-90; 55 Fed.Reg. 27757 (1990), 
warrants the grant of service connection, however, as the 
veteran's kidney disorder is not listed under 38 C.F.R. 
§ 3.309(a), this regulation is not for application in the 
current case.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for polycystic kidney 
disease is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

